DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 03/22/2021. Claims 1-4 and 6-20 are amended, Claims 1-20 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Drawing/Specification objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 101 have been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on June 1st, 2021 after an interview with Mr. Peter Trahms-Neudorfer on May 27, 2021. Examiner conducted a further interview with Mr. Peter, on June 1st, 2021 for an additional examiner’s 
The application has been amended as follows: 
Claims 1, 8 and 15 have been amended, Claims 6 and 9 have been canceled, Claims 21-22 are newly added claims, and the newly added claims 21 and 22 have been amended to fix lack of antecedent basis in the claims.

IN THE CLAIMS
Claim 1.    (Currently Amended) A method, comprising:
determining, by a system comprising a processor, a plurality of contact geometries that represent grasp contacts taken on a plurality of objects;
clustering, by the system, at least two contact geometries of the plurality of contact geometries into a first contact primitive of a set of contact primitives, wherein the clustering comprises generating a first fingertip of at least two fingertips based on at least one graspable contact area between the first fingertip and at least one arbitrary object determined to have a same contact primitive as the first contact primitive; and
grasping, by the system, an object that is separate from the plurality of objects with at least two fingertips of a set of fingertips of a grasping device, [[a]]the first fingertip of the at least two fingertips having a shape that is based on the first contact primitive.

Claim 6.    (Canceled).


a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a group of contact primitives, wherein the group of contact primitives represents contact geometries between a first grasping device and at least one object;
clustering at least two contact geometries of the group of contact primitives into a first contact primitive of the group of contact primitives, wherein the clustering comprises generating a first fingertip of at least two fingertips based on at least one graspable contact area between the first fingertip and at least one arbitrary object determined to have a same contact primitive as the first contact primitive; and
grasping a first object that is separate from the at least one object with at least two fingertips of the first grasping device or a second grasping device, [[a]]the first fingertip of the at least two fingertips having a shape that is based on the first contact primitive.

Claim 9.    (Canceled).

Claim 15.    (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, in response to execution, causes a system comprising a processor to perform operations, comprising:
determining a plurality of contact geometries between a first grasping device and at least one object;
, wherein the clustering comprises generating a first fingertip of at least two fingertips based on at least one graspable contact area between the first fingertip and at least one arbitrary object determined to have a same contact primitive as the first contact primitive; and
grasping a first object that is separate from the at least one object with a plurality of fingertips of the first grasping device or a second grasping device, a first fingertip of the plurality of fingertips having a shape that is based on the set of contact primitives.

Claim 21.	(New and further amended) The method of claim 1, further comprising:
	determining a shape of a first surface of the first fingertip of the at least two fingertips to minimize a difference between a first contact area of a surface of the first fingertip and a second surface of the [[first]] object.

Claim 22.	(New and further amended) The system of claim 8, wherein the clustering of the at least two contact geometries of the group of contact primitives into the first contact primitive of the group of contact primitives comprises:
	determining [[the]]a set of contact primitives based on a point cloud determined for at least one contact area associated with the set of contact primitives.

ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the closest prior arts, Edsinger (US 10275543 B1) in view of Goldberg et al. (US 2019/0210223) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-5, 7 and 21 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 8, the closest prior arts, Edsinger (US 10275543 B1) in view of Goldberg et al. (US 2019/0210223) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 8. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 8 as a whole. Therefore, Claim 8 is considered novel and non-obvious and is therefore allowed. Claims 10-14 and 22 depend upon independent claim 8; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 15, the closest prior arts, Edsinger (US 10275543 B1) in view of Goldberg et al. (US 2019/0210223) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 15. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 15 is considered novel Claims 16-20 depend either directly or indirectly upon independent claim 15; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/B M M HANNAN/Examiner, Art Unit 3664